Citation Nr: 1235537	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to type II diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.

8.  Entitlement to service connection for a blood disorder, to include as secondary to type II diabetes mellitus.

9.  Entitlement to service connection for a dental condition, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The issues of entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus; entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to type II diabetes mellitus; entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to type II diabetes mellitus; entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to type II diabetes mellitus; entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to type II diabetes mellitus; entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus; entitlement to service connection for a blood disorder, to include as secondary to type II diabetes mellitus; and entitlement to service connection for a dental condition, to include as secondary to type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran served in the Republic of Vietnam in 1969 during a period in which herbicide use has been conceded.

2.  The Veteran has been diagnosed with type II diabetes mellitus.


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, there are statutory presumptions and VA regulations implementing them, that are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne if manifest to a degree of 10 percent within one year of date of last exposure, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003). 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of Vietnam.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  Additionally, the Board notes, as established in a United States Court of Appeals for Veterans Claims (Court) opinion, that in order to be entitled to presumptive service connection for certain diseases associated with herbicide exposure, it must be established that the Veteran actually served in-country.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a)(West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for type II diabetes mellitus as due to exposure to herbicides.  Review of the service treatment records does not reveal any indication of any diagnosis of type II diabetes mellitus or any indication of any treatment in the Republic of Vietnam.  Review of the claims file reveals that the Veteran has been consistently diagnosed with type II diabetes mellitus since February 2009.  

At a hearing before the undersigned Veterans Law Judge, the Veteran reported that he was sent to Cam Ranh Bay in the Republic of Vietnam in May 1969 and June 1969 as temporary duty (TDY).  He reported that he flew from Yokota, Japan, on a C-130 to Tan Son Nhut Air Base, Vietnam, and from there to Cam Ranh Bay.

The Veteran has submitted a Letter of Evaluation form covering the period from May 1969 to June 1969.  The letter states that the Veteran "has contributed much to the success of this detachment's mission in South Vietnam."  In addition, the letter states that the Veteran "has been commended for his ingenuity and professional performance of duty while on temporary duty to Southeast Asia in support of high priority C130 aircraft missions."  The Board finds this evidence to be probative in regard to the Veteran's service in the Republic of Vietnam.

In addition, the Veteran has submitted a photograph of his tattoo stating that he served in Japan, Vietnam, and England.  The Veteran has indicated that he received this tattoo contemporaneous to or shortly after his service in the Republic of Vietnam.  The Board finds this evidence to be probative in regard to the Veteran's service in the Republic of Vietnam.

Based upon the Letter of Evaluation and the Veteran's tattoo, supported by the Veteran's testimony, the Board finds that it is at least as likely as not that the Veteran served in the Republic of Vietnam.

The Board finds that entitlement to service connection for type II diabetes mellitus due to exposure to herbicides, is warranted.  As noted above, the evidence is at least in equipoise that the Veteran had service in the Republic of Vietnam in 1969.  As such, the Veteran is presumed to have been exposed to herbicides.  In addition, the Veteran has been diagnosed with type II diabetes mellitus and it is noted that type II diabetes is a disorder for which there is a presumption of service connection based upon exposure to herbicides.  Therefore, as the Veteran has been diagnosed with type II diabetes mellitus, is presumed to have been exposed to herbicides, and as type II diabetes mellitus is a disability for which service connection is presumed based upon exposure to herbicides, service connection for type II diabetes mellitus is granted.  


ORDER

Entitlement to service connection for type II diabetes mellitus due to exposure to herbicides is granted.


REMAND

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus; entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to type II diabetes mellitus; entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to type II diabetes mellitus; entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to type II diabetes mellitus; entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to type II diabetes mellitus; entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus; entitlement to service connection for a blood disorder, to include as secondary to type II diabetes mellitus; and entitlement to service connection for a dental condition, to include as secondary to type II diabetes mellitus.  

Review of the claims file reveals that the Veteran has received consistent treatment for his disabilities from VA.  In addition, the Board notes that the Veteran indicated in his claim for a dental condition that he received all of his treatment at the VA Medical Center in Murfreesboro, Tennessee.  Review of the claims file reveals treatment records from multiple VA facilities in Tennessee, including treatment from Murfreesboro.  However, the claims file does not reveal that any records dated subsequent to March 2010 have been obtained and associated.  Additionally, review of the treatment records does not reveal any dental treatment at the VA Medical Center in Murfreesboro.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all VA treatment records regarding the Veteran, including any dental treatment from the VA Medical Center in Murfreesboro, Tennessee, and all treatment dated since March 2010.

The Veteran has been diagnosed with hypertension, neuropathy of the hands and feet, erectile dysfunction, and polycythemia vera.  The Board above has granted entitlement to service connection for type II diabetes mellitus.  The Veteran reported at his hearing before the undersigned Veterans Law Judge that these conditions have been related to his type II diabetes mellitus.  However, review of the treatment records does not reveal any medical opinion regarding whether these disabilities are proximately due to or aggravated by the Veteran's type II diabetes mellitus.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the claims file reveals that the Veteran has been diagnosed with hypertension, neuropathy of the hands and feet, erectile dysfunction, and polycythemia vera, and as the Veteran has been granted service connected benefits for type II diabetes mellitus, the Board finds it necessary to afford the Veteran a VA medical examination(s) to determine whether these disabilities are due to or aggravated by his service-connected type II diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including all dental treatment records from the VA Medical Center in Murfreesboro, Tennessee, and all VA treatment records dated since March 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any hypertension, neuropathy of the hands and feet, erectile dysfunction, and/or blood disorder, to include polycythemia vera, found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension, neuropathy of the hands and feet, erectile dysfunction, and/or blood disorder, to include polycythemia vera, found to be present is proximately due to or permanently aggravated (chronically worsened) by the Veteran's service-connected type II diabetes mellitus.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


